     Case 4:18-cv-00824-O Document 33 Filed 06/05/19                 Page 1 of 4 PageID 389


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 FT. WORTH DIVISION
                         _____________________________________


U.S. PASTOR COUNCIL, et al.,

      Plaintiffs,                                     Case No. 4:18-cv-00824-O

v.

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, et al.,

      Defendants.


          DEFENDANTS’ CONDITIONAL MOTION TO STAY PROCEEDINGS

        Should the Court deny Defendants’ Renewed Motion to Dismiss, Defendants hereby

respectfully move this Court to stay further proceedings pending resolution of the certiorari

proceedings in the Supreme Court in Harris Funeral Homes v. EEOC, No. 18-107; Altitude

Express v. Zarda, No. 17-1623, and Bostock v. Clayton County, Ga., No. 17-1618. In

accordance with Local Rules 7.1 and 7.2, this motion is accompanied by a brief that sets forth the

contentions of law, arguments and authorities on which Defendants rely in support of this

motion. A proposed order also accompanies this motion.



 Dated: June 5, 2019                                 Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     ERIN NEALY COX
                                                     United States Attorney

                                                     CARLOTTA P. WELLS
                                                     Assistant Branch Director


                                                 1
Case 4:18-cv-00824-O Document 33 Filed 06/05/19     Page 2 of 4 PageID 390




                                        /s/ Eric J. Soskin
                                      ERIC J. SOSKIN (PA Bar #200663)
                                      Senior Trial Counsel
                                      U.S. Department of Justice
                                      Civil Division, Rm. 12002
                                      1100 L Street, NW
                                      Washington, D.C. 20530
                                      Telephone: (202) 353-0533
                                      Fax: (202) 616-8470
                                      Email: Eric.Soskin@usdoj.gov
                                      Attorneys for Defendants




                                  2
   Case 4:18-cv-00824-O Document 33 Filed 06/05/19                   Page 3 of 4 PageID 391


                                 CERTIFICATE OF SERVICE

        On June 5, 2019, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Northern District of Texas, using the electronic case filing

system of the court. I hereby certify that I have served all parties electronically or by another

manner authorized by Federal Rule of Civil Procedure 5(b)(2) or the local rules.


                                                               /s/ Eric J. Soskin
                                                              Eric J. Soskin




                                                  3
   Case 4:18-cv-00824-O Document 33 Filed 06/05/19                   Page 4 of 4 PageID 392



                              CERTIFICATE OF CONFERENCE


       Pursuant to Local Civil Rule 7.1(b), undersigned counsel conferred with counsel for

Plaintiffs on May 24, 2019 and June 4, 2019 regarding the relief sought in this motion. Plaintiffs

oppose this motion and the relief requested and plan to file a response setting forth their position.




                                                          ___         _/s/ Eric J. Soskin_        ___
                                                                                        Eric J. Soskin
                                                                                 Senior Trial Counsel
